1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                  )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE A
13            v.                                       )   RESPONSE TO FIRST AMENDED COMPLAINT
                                                           WITHIN TWENTY DAYS FROM THE DATE OF
14                                                     )   SERVICE OF THIS ORDER
     MATEVOUSIAN, et.al.,
                                                       )
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
19            On September 28, 2018, Defendants exhaustion-related motion for summary judgment was
20   denied and the matter was referred back to the undersigned for further proceedings. Accordingly, it is
21   HEREBY ORDERED that within twenty (20) days from the date of service of this order, Defendants
22   shall file a further response to Plaintiff’s first amended complaint.
23
24   IT IS SO ORDERED.
25
     Dated:        October 2, 2018
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
